Citation Nr: 0434250	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran did not have an eye disability during active 
service and the competent evidence does not establish a nexus 
between any current medical findings and active service.  


CONCLUSION OF LAW

Vision loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate his claim for 
service connection in a November 2002 letter.  The agency of 
original jurisdiction issued the notification letter prior to 
the adverse determination.  

The RO informed the veteran that in order to establish 
service connection, the evidence must show three things:  
(1) evidence of a disease or injury that either began during 
service or was aggravated during service; (2) evidence of a 
current disability, which was usually shown by medical 
evidence or evidence showing persistent or recurrent symptoms 
of a disability; and (3) evidence of a relationship between 
the current disability and the disease or injury in service, 
which was also usually shown by medical records or a medical 
opinion.  

The letter notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, service department, Social Security, 
and other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified veteran the reasons why he was 
not entitled to service connection in the March 2003 rating 
decision.  The RO also provided such notice in the April 2003 
statement of the case and the March 2004 supplemental 
statement of the case.  The statement of the case and the 
supplemental statement of the case also fully provided the 
laws and regulations pertaining to entitlement to the benefit 
sought, and included a detailed explanation as to why the 
veteran had no entitlement under the applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the claims folder includes the veteran's 
service medical records.  In his November 2002 application 
for compensation the veteran identified post-service VA 
medical treatment in October 2002.  The RO obtained these 
records.  The veteran submitted a June 2002 private 
examination report in support of his claim.  Although the 
veteran testified that he subsequently underwent laser 
surgery for removal of cataracts, he does not contend that he 
currently has cataracts or that a competent medical 
professional has related this or any other underlying eye 
disorder to active service.  He has not identified any other 
VA or private medical treatment records that would 
substantiate his claim for service connection, and it does 
not appear that there are additional medical treatment 
records that are necessary to proceed to a decision on the 
issue of service connection.  

In this case the veteran underwent a VA outpatient medical 
examination in October 2002.  The veteran had no acute 
medical complaints and he requested glasses.  There was no 
diagnosis of an eye disability.  The June 2002 private 
examination report includes an assessment of opacified "pc" 
(presumably posterior cataracts), which was greater in the 
left eye than the right.  The examiner recommended laser 
treatment.  The examiner also noted a finding of posterior 
vitreous detachment, bilaterally, but he did not relate this 
finding to any underlying eye disability.  The examiner also 
did not relate the opacified "pc" to any incident or event 
of active service.  In this case, a remand for a VA 
examination is not warranted because the service medical 
records do not show an eye injury or disease under the law 
and there is no medical evidence that the veteran has either 
a current eye disability or that he suffered an event, 
injury, or disease during active service.  Although the 
veteran is competent to relate the fact that he was exposed 
to the sun's reflection on the water while performing his 
duties during service, he is not competent to establish that 
this shows he suffered an eye event, injury, or disease at 
that time.  Moreover, there is no competent medical evidence 
that indicates the claimed disability or symptoms may be 
associated with prolonged exposure to the sun's reflection 
off the water while on active duty.  38 C.F.R. § 3.159(c)(4).  
Therefore, a medical examination is not required because the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any further 
assistance VA would provide to the claimant would 
substantiate his claim for service connection.  38 C.F.R. 
§ 3.159(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection

The veteran seeks service connection for a bilateral eye 
disorder.  He contends that he spent many hours looking at 
the ocean's surface and at the sky above without eye 
protection during active service.  He argues that this 
exposure caused deterioration in his vision and required that 
he be issued eyeglasses during active service.  He also 
argues that he required new eyeglasses after separation.  At 
the personal hearing the veteran testified that he was 
claiming service connection for vision loss but he is not 
claiming service connection for any underlying disease 
pathology or for cataracts.  He testified he only wants to be 
provided eyeglasses without cost.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. §§ 3.303(a), 3.304 
(2004).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  
Service connection for such defects, however, may be 
warranted where they are subject to a superimposed disease or 
injury that occurred during service.  See VAOPGCPREC 82-90.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records do not show that the veteran 
sustained an eye injury or disease.  A physical entrance 
examination dated on May 25, 1942, shows the veteran's vision 
was 17/20 in the right eye and 17/20 in the left eye.  The 
eyes were normal.  The examiner noted that the veteran had 
defective vision.  A physician examination performed two days 
later to assess the veteran's fitness for duty shows his 
distant vision was 20/20 in the right eye and 18/20 in the 
left eye, which was corrected to 20/20 by lenses.  His 
binocular vision was 20/20.  The service medical records show 
the veteran underwent eye refractions testing in April 1943.  
There was no reported diagnosis.  

The October 1945 physical separation examination shows the 
veteran's distant vision was 17/20 in the right eye and 15/20 
in the left eye.  His binocular vision was 17/20.  The listed 
defects include defective vision, bilaterally, which was not 
considered disabling.  

The evidence includes a June 2002 private eye examination 
report.  The veteran complained of left eye blurring.  The 
examiner reported the findings from refraction testing.  
Examination showed "pc" (posterior cataract) in the 
intraocular lens, bilaterally, and posterior cataracts 
opacity, which was greater in the left eye.  The examiner 
also noted posterior vitreous detachment, bilaterally.  The 
diagnosis was posterior opacified cataracts, which was 
greater in the left eye.  The examiner recommended laser 
removal.  The examiner did not relate the cataracts or the 
vitreous detachment to sunlight exposure or a disease or 
injury during active service.  

During an October 2002 VA outpatient examination the veteran 
requested eyeglasses.  He had no acute complaints.  There was 
no diagnosis of an eye disability.  

In this case the evidence does not show that the veteran had 
an eye disability during active service.  The service medical 
records do not show that the veteran sustained an eye injury 
or disease.  They do not show a diagnosis of an eye disorder 
that constitutes a disability under the law.  While the 
medical entrance examinations, the April 1943 examination, 
and the separation medical examination all show that the 
veteran had decreased visual acuity, they show this was due 
to refractive error.  Otherwise, the examinations show the 
veteran's eyes were normal during active service.  

Service connection may only be granted for a current 
disability that has resulted from a disease or injury 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  As stated, refractive error of the eye is 
not a diseases or injury within the meaning of law.  
38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.  The veteran does not 
contend and the service medical records do not show that he 
sustained a superimposed disease or injury to his refractive 
error during active service.  See VAOPGCPREC 82-90.

The only pertinent post-service medical evidence is the June 
2002 private eye examination report.  Although the 
examination revealed posterior opacified cataracts, which was 
greater in the left eye, and posterior vitreous detachment, 
bilaterally, the examiner did not relate any of these medical 
findings to sunlight exposure or a disease or injury during 
active service.  In any event, the veteran testified that he 
was claiming service connection for vision loss but he is not 
claiming service connection for any underlying disease 
pathology or for cataracts.  

The definitive issue in this case is medical in nature; 
therefore, competent medical nexus evidence is required to 
support the claim for service connection.  Although the 
veteran is competent as a layperson to relate symptoms such 
as blurriness or reduced visual acuity, he is not competent 
to render a medical diagnosis of a current disability or a 
nexus opinion that relates a current disability to active 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the 
Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

It is not disputed that refractive error is shown during 
active service.  However, for purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are developmental defects and not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

For these reasons, the Board finds that the veteran did not 
have an eye disability during active service and the 
competent evidence does not establish a nexus between any 
current medical findings and active service.  The Board 
concludes that vision loss was not incurred in or aggravated 
by active service.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for vision loss is denied.



	                     
______________________________________________
	James L. March
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



